In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                          No. 14-1033V
                                     Filed: February 8, 2016

* * * * * * * * * * * * * * * *                              UNPUBLISHED
CHRISTIE SHINE,                                *
                                               *             Special Master Hamilton-Fieldman
               Petitioner,                     *
                                               *             Joint Stipulation on Damages;
v.                                             *             Measles, Mumps, and Rubella
                                               *             (“MMR”) Vaccination; Measles,
SECRETARY OF HEALTH                            *             Mumps, Rubella, Optic Neuritis,
AND HUMAN SERVICES,                            *             Photophobia, Trigeminal Neuralgia,
                                               *             Vestibular Neuritis, Permanent Right
               Respondent.                     *             Dysfunction.
* * * * * * * * * * * * * * * *
Jeffrey S. Pop, Jeffrey S. Pop and Associates, Beverly Hills, CA, for Petitioner.
Lisa A. Watts, United States Department of Justice, Washington, D.C., for Respondent.

                                           DECISION1

        On October 24, 2014, Christie Shine (“Petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that a measles, mumps, and rubella (“MMR”) vaccination administered on
November 7, 2011 caused her to develop measles, mumps, rubella, optic neuritis, photophobia,
trigeminal neuralgia, vestibular neuritis, permanent right hearing loss, Eustachian tube
dysfunction, and related sequelae. Petition (“Pet.”) at 1-6.

       On February 8, 2016, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Stipulation, ECF No. 28. Respondent denies that the
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012). As
provided by Vaccine Rule 18(b), each party has 14 days within which to request redaction “of
any information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
MMR vaccine caused “Petitioner’s alleged measles, mumps, rubella, optic neuritis, photophobia,
trigeminal neuralgia, vestibular neuritis, permanent right hearing loss, Eustachian tube
dysfunction, or any other injury, and further denies that Petitioner’s current disabilities are
sequelae of a vaccine-related injury.” Id. at 2. However, the parties agree to the joint stipulation,
attached hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulate that Petitioner shall receive the following compensation:

       A lump sum of $150,000.00 in the form of a check payable to Petitioner. This
       amount represents compensation for all damages that would be available under 42
       U.S.C. § 300aa-15(a).

       Stipulation ¶ 8.

       The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

       IT IS SO ORDERED.

                                              s/ Lisa Hamilton-Fieldman
                                              Lisa Hamilton-Fieldman
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2